Citation Nr: 0333173	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include for purposes of VA outpatient dental 
treatment.

2.  Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
September 1952.  

The claim for service connection for a dental disability 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 RO rating decision.  In April 
2000, the Board denied the claim on the basis that it was not 
well grounded.  The veteran submitted a notice of appeal 
concerning this decision with the United States Court of 
Appeals for Veterans Claims (CAVC), but in March 2001, the 
CAVC dismissed the appeal for lack of jurisdiction (on the 
basis that the notice of appeal was untimely).  

The veteran's representative subsequently submitted a motion 
of reconsideration of the Board's decision, which was denied 
in May 2001.  However, in denying reconsideration, the Board 
noted that the April 2000 decision had been issued prior to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board advised the veteran that the RO could 
readjudicate his claim pursuant to the VCAA, without regard 
to the Board's April 2000 decision.  

By an October 2001 rating decision, the RO readjudicated the 
claim pursuant to Section 7 of the VCAA and again denied 
service connection for a dental disability, and also denied 
service connection for a psychiatric disability to include 
PTSD.  The veteran has perfected appeals concerning both 
claims. 

REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  Similarly, in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9), the Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since the 
Board is remanding this case for additional development, the 
RO must take this opportunity to inform the veteran that 
notwithstanding any information previously provided 
(including that contained in a July 2001 letter), he has a 
full year to respond to a VCAA notice.  

With regard to the claim for service connection for a dental 
disability, the veteran has suggested that teeth or portions 
thereof were removed or extracted during his period of active 
duty.  The only service records associated with the claims 
file are the report of his separation examination in 
September 1952.  This document reflects that teeth numbers 3, 
5, 30, and 31 were missing on the right, and teeth numbers 
14, 15, 18, and 19 were missing on the left.  In addition, 
tooth number 2 on the right was noted to be restorable, as 
were teeth numbers 10 and 16 on the left.  Tooth number 12 on 
the left was noted to be nonrestorable.  However, the current 
record does not include evidence showing in-service dental 
treatment, to include either tooth extraction or evidence of 
other dental treatment or trauma.

In memoranda dated in January 1974 and August 1974, the 
National Personnel Records Center (NPRC) indicated that a 
1973 fire at that facility may have destroyed the veteran's 
remaining service medical records.  However, on the January 
1974 form, the NPRC also indicated that additional details 
would help in searching for the records, including the 
facility name and dates of any in-service hospitalization, 
and the full organization designation (unit and subunits) to 
which the veteran was assigned at the time of his injury or 
illness.  The RO has not attempted to provide the NPRC with 
any of this follow-up information.  Although the veteran has 
the burden of submitting evidence in support of his claim, VA 
is required to try to obtain pertinent evidence possessed by 
and in control of the Government.  Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  Therefore, the RO should, with any 
needed assistance from the veteran, attempt to provide the 
NPRC with this follow-up information.  

If any missing service medical records cannot be located and 
obtained, the RO should advise the veteran it will consider 
alternate proof.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), Layno v. Brown, 6 Vet. App. 465, 469 (1994).  VA's 
Adjudication Procedure Manual provides that alternate sources 
of evidence may be utilized in a claim where there are 
missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25.  

With regard to the claim for service connection for PTSD, the 
Board notes that the veteran's DD 214 reflects that he was 
awarded, in part, the Korean Service Medal with two bronze 
stars and the Combat Infantryman Badge.  The RO denied his 
claim for PTSD because a VA examiner, following a July 2001 
examination, did not diagnose PTSD.  However, VA records 
associated with the claims file in October 2002 include the 
report of a June 2002 outpatient visit, during which the 
veteran was noted to have fulfilled the criteria for a 
diagnosis of PTSD.  In light of this conflicting evidence, 
the RO should schedule a new VA PTSD examination (after 
seeking updated treatment records).

Accordingly, the Board remands for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  With any needed assistance from the 
veteran, provide the NPRC with the 
follow-up information it requested in 
January 1974, including the facility name 
and dates of any in-service 
hospitalization(s) for dental symptoms, 
and the full organization designation 
(unit and subunits) to which the veteran 
was assigned at the time of his dental 
injury or illness.  Document in the 
claims file all attempts to locate and 
obtain these records.  Once obtained, 
permanently associate these records with 
the claims file.  

3.  In the event the service medical 
records in question are not located, 
develop this case according to applicable 
criteria pertaining to disposition of 
cases where service medical records are 
lost.  This includes notifying the 
veteran that he can submit alternate 
evidence, including, but not limited to, 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  

4.  Ask the veteran to identify and give 
the approximate dates of any psychiatric 
treatment by VA and non-VA health care 
providers since October 2002.  Request 
his authorization to release any 
identified private medical records.  
Attempt to obtain copies of any treatment 
records identified, as authorized by the 
veteran.  

5.  Once the above development is 
completed, schedule a VA psychiatric 
examination to determine whether the 
veteran meets the diagnostic criteria for 
PTSD and, if so, whether his PTSD is 
related to an in-service stressor.  The 
veteran's claims folder should be made 
available to the examiner for review.  
Any necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
conducted.  The examination report should 
include complete rationales for all 
conclusions reached.

6.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and any representative with a 
supplemental statement of the case 
(SSOC), which should include the VCAA and 
the most recent version of 38 C.F.R. 
§ 3.304(f).  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases remanded by the Board and 
the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


